                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

LESLIE PRUITT,                          )
                                        )
      Plaintiff,                        )
                                        )
vs.                                     )     CA 18-0099-MU
                                        )
NANCY A. BERRYHILL, Acting              )
Commissioner of Social Security,        )
                                        )
      Defendant.                        )


                                     JUDGMENT

      In accordance with the memorandum opinion and order entered on this date, it is

hereby ORDERED, ADJUDGED, and DECREED that the decision of the Commissioner

of Social Security denying Plaintiff benefits be AFFIRMED.

      DONE this the 20th day of June, 2019.

                                    s/P. BRADLEY MURRAY
                                   UNITED STATES MAGISTRATE JUDGE
